TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 22, 2019



                                      NO. 03-19-00043-CR


                               Warren Andrew Confer, Appellant

                                                 v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
 DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE ROSE




This is an attempted second appeal from the judgment of conviction rendered by the trial court.

Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.